Henderson Global Funds 737 North Michigan Avenue, Suite 1700 Chicago, Illinois 60611 April 30, 2013 State Street Bank and Trust Company 4 Copley Place, 5th Floor Boston, MA 02116 Attn:Fund Administration Legal Department Ladies and Gentlemen: Reference is made to the Administration Agreement between Henderson Global Funds (the “Trust”) and State Street Bank and Trust Company (the “Administrator”) dated as of August31,2001, as amended (the “Agreement”).Pursuant to the Agreement, this letter is to provide notice of the creation of an additional investment fund (the “Additional Investment Fund”), namely the Henderson High Yield Opportunities Fund. In accordance with Section 1 of the Agreement, we request that you act as Administrator with respect to the Additional Investment Fund. In addition, this letter is to provide notice that effective December 20, 2012 the Henderson Global Leaders Fund changed its name to the Henderson World Select Fund. Please indicate your acceptance of the foregoing by executing two copies of this Agreement, returning one to the Trust and retaining one copy for your records. Very truly yours, Henderson Global Funds By:/s/ Christopher K. Yarbrough Name:Christopher K. Yarbrough Title:Secretary Accepted: State Street Bank and Trust Company By: /s/ Michael F. Rogers Name:Michael F. Rogers Title:Executive Vice President
